DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
The instant application is a continuation of US App No 14/233,286 filed January 16, 2014, which is a National Phase of PCT/JP2013/056433 filed March 8, 2013, which claims foreign priority to JP 2012-054695, JP 2012-054698, and JP 2012-054697 all filed March 12, 2012.
Claim Status
	Claims 1, 7, 11, and 19 are amended. Claims 1-20 are under examination.
Withdrawn Claim Rejections - 35 USC § 112
The following 112(b) rejection is withdrawn due to claim amendment:
Claim 7 line 2 “the organic solvent”.
Response to Arguments 
Fujiwara in view of either one of Okamura or Wiech, Jr
Applicant’s arguments, see Remarks pg. 8 para. 4, filed August 4, 2021, with respect to the rejection of claims 1, 2, 5-8, 11, 14, 17, and 18 under Fujiwara in view of either one of Okamura or Wiech, Jr have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
	The applicant persuasively argues none of Fujiwara, Okamura, or Wiech, Jr teach dehydrogenating a calcined body between calcining and sintering.
In light of claim amendment and upon further consideration, a new grounds of rejection is made in view of Fujiwara, either one of Okamura or Wiech, Jr, and Nagata. Nagata teaches removing binder, dehydrogenation processing in a vacuum, then sintering ([0065], [0073]) where dehydrogenation removes hydrogen, forming a magnet with better degree of orientation and coercive force (Nagata [0001], [0066], [0067], [0074], [0075], Fig. 12(b), Fig. 13). 
Makoto in view of either one of Irie or Fujiwara
Irie in view of Makoto
Applicant’s arguments, see Remarks paragraph spanning pgs. 11-12, filed August 4, 2021, with respect to the rejection of claims 1-3, 5, 6, 8-15, and 17-20 under Makoto in view of either one of Irie or Fujiwara or under Irie in view of Makoto have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
The applicant persuasively argues none of Makoto, Irie, or Fujiwara teach dehydrogenating a calcined body between calcining and sintering.
	In light of claim amendment and upon further consideration, new grounds of rejection is made in view of Makoto, either one of Irie or Fujiwara, and Nagata and in view of Irie, Makoto, and Nagata. Nagata teaches removing binder, dehydrogenation processing in a vacuum, then sintering ([0065], [0073]) where dehydrogenation removes hydrogen, forming a magnet with better degree of orientation and coercive force (Nagata [0001], [0066], [0067], [0074], [0075], Fig. 12(b), Fig. 13).
Tokunaga
Tokunaga in view of Reiter Jr
Applicant’s arguments, see Remarks pg. 16 para. 6, filed August 4, 2021, with respect to the rejection of claims 1-4, 6, 9-11, 13-16, and 19 under Tokunaga or claims 1-4, 6, 8-16, and 18-20 under Tokunaga in view of Reiter Jr have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
The applicant persuasively argues Tokunaga does not teach dehydrogenating a calcined body between calcining and sintering.
	In light of claim amendment and upon further consideration, new grounds of rejection is made in view of Tokunaga and Nagata or Tokunaga, Reiter Jr, and Nagata. Nagata teaches removing binder, dehydrogenation processing in a vacuum, then sintering ([0065], [0073]) where dehydrogenation 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 5-8, 11, 14, 17, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fujiwara (JP S62-282417 machine translation. Citations as page:line(s).) in view of either one of Okamura (JP H03-218984 machine translation. Citations as page:line(s).) or Wiech, Jr. (US 4,305,756) and Nagata (US 2010/0310408).
Regarding claims 1, 5, 8, 11, and 17, Fujiwara teaches a method for manufacturing an R2Co17 magnet (abstract, 1:1-3) comprising mixing polyisobutylene with alloy powder (i.e. mixing a magnet powder with a binder to form a mixture) (1:26-28, 2:2-5), pressure molding (i.e. forming the mixture into a formed body), then sintering (i.e. holding the calcined formed body at a sintering temperature so as to sinter the calcined formed body) (1:29-31, 2:6-9).
Fujiwara is silent to calcining as instantly claimed.
Okamura teaches a method of removing a thermoplastic binder from a pressure molded body  (abstract, 1:1-2) comprising (1) heating to a temperature below the melting point of the thermoplastic binder such as 100°C in a reduced atmosphere such as 10-2 torr, (2) raising the temperature from 100 to 280°C (i.e. calcining during which the formed body is held at a temperature in a range of 200 to 900°C), above the melting point of the thermoplastic binder, at a rate of 15°C/h (i.e. holding at each temperature for about 4 minutes (i.e. 1/15 = .06*60 = 4 min), spending about 12 hours calcining from 100 to 280°C, and spending about 5.3 hours calcining from 200 to 280°C) while the pressure is set to normal pressure or higher such as 5 atm (i.e. 0.5 MPa) (i.e. pressurized at 0.2 MPa or higher always for the duration of the calcination process) by N2 gas (i.e. non-oxidizing atmosphere), then (3) lowering the pressure and heating from 280 to 400°C at a rate of 30°C/h (2:1-9, 41-50, Table I, Fig. 2). Step (2) of the process of Okamura reads on the instantly claimed calcination process. 
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made in the process of Fujiwara to remove the binder by using the heating and pressure profile of Okamura because in the formed body it prevents the generation of blistering based on gravity, deformation, swelling, and cracking by heating while removing the binder in a short time (Okamura abstract, 2:30-33) and the thermoplastic binder is effectively and soundly debound (Okamura 2:13-14). The magnet composition and calcination process of the prior art (Fujiwara 1:26-31, 2:2-9; Okamura 2:1-9, 41-50, Table I, Fig. 2) are substantially similar to that instantly claimed. It appears the product of the process of the prior art is substantially similar to the product claimed, including a residual oxygen content contained in the formed body after sintering of 5,000 ppm or less.
As an alternative to Okamura, Wiech, Jr. teaches a method of binder removal (i.e. calcining) (2:23-28, 36-39) by applying an external pressure such that binder removal can rapidly advance without warping the part (3:18-23) by placing the green body in a pressure chamber in a controlled atmosphere of heat and pressure such that the pressure within the chamber is above the vapor pressure of the binder at the temperature within the chamber (3:24-36, 4:18-46, Figure) such as at 450°F (232°C) (i.e., holding at a temperature in a range of 200 to 900°C) at a pressure of 1000 psia (6.9 MPa) (i.e. at 0.2 MPa or higher always for the duration of the calcination process) for 12 hours (i.e. several hours) in Ar (i.e. non-oxidizing atmosphere) followed by sintering (5:37-68).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made in the process of Fujiwara to debind above the vapor pressure of the binder because it provides binder removal from a particulate based body such that the internal work/energy is insufficient to overcome the cohesive work/energy of the particulate material (Wiech, Jr. 2:23-35) such that the binder removal rate is maximized (Wiech, Jr. 2:7-8). The magnet composition and the calcination process of the prior art (Fujiwara 1:26-31, 2:2-9; Wiech, Jr. 5:37-68) are substantially similar to that instantly claimed. It appears the product of the process of the prior art is substantially similar to the product claimed, including a residual oxygen content contained in the formed body after sintering of 5,000 ppm or less.
Fujiwara in view of either one of Okamura or Wiech, Jr is silent to dehydrogenating the calcined body.
Nagata teaches a method of manufacturing a Nd-Fe-B based sintered magnet ([0001], [0020]) by mixing metal powder with lubricant (i.e. binder) such as organic polymers to improve flowability ([0025], [0026], [0063], [0070]), molding ([0064], [0072]), removing binder, dehydrogenation processing in a vacuum (i.e. holding the calcined body in a vacuum atmosphere to remove hydrogen from the calcined body), then sintering ([0065], [0073]).
It would have been obvious to one of ordinary skill in the art before the invention as claimed was made in the process of Fujiwara in view of either one of Okamura or Wiech, Jr to perform dehydrogenation processing in a vacuum after binder removal (i.e. calcining) and before sintering because it removes hydrogen, forming a magnet with better degree of orientation and coercive force (Nagata [0001], [0066], [0067], [0074], [0075], Fig. 12(b), Fig. 13). 
Regarding claims 2 and 14, Fujiwara in view of Okamura and Nagata teach removing binder from the pressure molded body (Okamura abstract, 1:1-2; Nagata [0064], [0065], [0072], [0073]).
Alternatively, Fujiwara in view of Wiech, Jr. and Nagata teach a method of binder removal (Wiech, Jr. 2:23-26, 36-39; Nagata [0064], [0065], [0072], [0073]).
Regarding claims 6 and 18, Fujiwara teaches finely pulverizing with a mill (2:3-4).
Regarding claim 7, Fujiwara in view of Okamura teaches mixing with a toluene solution (i.e. organic solvent with a boiling point of 110.6°C) (Fujiwara 2:4-5) then binder removal (Okamura abstract, 1:1-2) by controlled heating to 400°C (Okamura 2:1-9, 41-50. Table I, Fig. 2). Since the temperature of the binder removal process is above the boiling point of toluene, the toluene thermally decomposes and carbon therein is removed.
Alternatively, Fujiwara in view of Wiech, Jr. teaches mixing with a toluene solution (i.e. organic solvent with a boiling point of 110.6°C) (Fujiwara 2:4-5) then binder removal (Wiech, Jr. 2:23-28, 36-39) at 450°F (232°C) (Wiech, Jr. 5:37-68). Since the temperature of the binder removal process is above the boiling point of toluene, the toluene thermally decomposes and carbon therein is removed.
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fujiwara (JP S62-282417 machine translation. Citations as page:line(s).) in view of either one of Okamura (JP H03-218984 machine translation. Citations as page:line(s).) or Wiech, Jr. (US 4,305,756) and Nagata (US 2010/0310408) as applied to claim 1 above, and further in view of Shindo (US 4,996,022).
Regarding claim 3, Fujiwara in view of Okamura teaches binder removal in N2 gas (Okamura 2:1-9, 41-50, Table I, Fig. 2), but is silent to a hydrogen atmosphere or a mixed gas atmosphere of hydrogen and inert gas.
Alternatively, Fujiwara in view of Wiech, Jr. teaches binder removal in Ar (Wiech, Jr. 5:37-68), but is silent to a hydrogen atmosphere or a mixed gas atmosphere of hydrogen and inert gas.
Shindo teaches a method for removing binder from a green body (1:6-12) comprising placing a preheated green body in a hydrogen gas atmosphere optionally mixed with an inert gas (2:20-68).
Nagata teaches a method of manufacturing a Nd-Fe-B based sintered magnet ([0001], [0020]) by mixing metal powder with lubricant (i.e. binder) such as organic polymers to improve flowability ([0025], [0026], [0063], [0070]), molding ([0064], [0072]), removing binder in hydrogen, dehydrogenation processing in a vacuum, then sintering ([0065], [0073]).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed in the process of Fujiwara in view of either one of Okamura or Wiech, Jr. for the duration of the binder removal (i.e. calcination) process to be performed in a hydrogen atmosphere optionally mixed with an inert gas because it allows for a greater part of the binder to be removed to form a porous body that is substantially made of metal powder alone and it vaporizes the carbon in the small amount of residual binder in the porous body through reaction with hydrogen (Shindo 2:20-68). 
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fujiwara (JP S62-282417 machine translation. Citations as page:line(s).) in view of either one of Okamura (JP H03-218984 machine translation. Citations as page:line(s).) or Wiech, Jr. (US 4,305,756) and Nagata (US 2010/0310408) as applied to claim 1 above, and further in view of Hart (US 2002/0084439).
Regarding claim 4, Fujiwara teaches mixing and pressure molding (2:3-7), but is silent to the mixture being thermally melted and formed into the formed body.
Hart teaches heat-melting (i.e. thermally melting) a magnet powder mixed with a resin to form a melt then extruding the melt into a desired shape ([0008]). 
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Fujiwara to thermally melt the magnetic powder and binder mixture because this imparts the necessary fluidity to the magnet composition and allows for easy production of a thin-walled long magnet (Hart [0008]).
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fujiwara (JP S62-282417 machine translation. Citations as page:line(s).) in view of Wiech, Jr. (US 4,305,756) and Nagata (US 2010/0310408) as applied to claim 1 above.
Regarding claim 10, Fujiwara in view of Wiech, Jr. teaches placing a green body into a chamber that is filled with argon at a pressure of 100 psia (6.9 MPa) (Wiech, Jr. 5:37-68). 
Claims 12 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fujiwara (JP S62-282417 machine translation. Citations as page:line(s).) in view of Wiech, Jr. (US 4,305,756) and Nagata (US 2010/0310408) as applied to claim 11 above.
Regarding claim 12, Wiech, Jr. teaches a method of binder removal (i.e. calcining) (2:23-28, 36-39) by applying an external pressure such that binder removal can rapidly advance without warping the part (3:18-23) by placing the green body in a pressure chamber in a controlled atmosphere of heat and pressure such that the pressure within the chamber is above the vapor pressure of the binder at the temperature within the chamber (3:24-36, 4:18-46, Figure) such as at 450°F (232°C) (i.e., holding at a temperature in a range of 200 to 900°C) at a pressure of 1000 psia (6.9 MPa) (i.e. at 0.2 MPa or higher always for the duration of the calcination process) for 12 hours (i.e. several hours) in Ar (i.e. non-oxidizing atmosphere) followed by sintering (5:37-68).
Regarding claim 13, Fujiwara in view of Wiech, Jr. teaches placing a green body into a chamber that is filled with argon at a pressure of 100 psia (6.9 MPa) (Wiech, Jr. 5:37-68). 
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fujiwara (JP S62-282417 machine translation. Citations as page:line(s).) in view of either one of Okamura (JP H03-218984 machine translation. Citations as page:line(s).) or Wiech, Jr. (US 4,305,756) and Nagata (US 2010/0310408) as applied to claim 11 above, and further in view of Shindo (US 4,996,022).
Regarding claim 15, Fujiwara in view of Okamura teaches binder removal in N2 gas (Okamura 2:1-9, 41-50, Table I, Fig. 2), but is silent to calcining in a hydrogen atmosphere or a mixed gas atmosphere of hydrogen and inert gas.
Alternatively, Fujiwara in view of Wiech, Jr. teaches binder removal in Ar (Wiech, Jr. 5:37-68), but is silent to calcining in a hydrogen atmosphere or a mixed gas atmosphere of hydrogen and inert gas.
Shindo teaches a method for removing a binder from a green body (1:6-12) comprising placing a preheated green body in a hydrogen gas atmosphere optionally mixed with an inert gas (2:20-68).
Nagata teaches a method of manufacturing a Nd-Fe-B based sintered magnet ([0001], [0020]) by mixing metal powder with lubricant (i.e. binder) such as organic polymers to improve flowability ([0025], [0026], [0063], [0070]), molding ([0064], [0072]), removing binder in hydrogen, dehydrogenation processing in a vacuum, then sintering ([0065], [0073]).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed in the process of Fujiwara in view of either one of Okamura or Wiech, Jr. for the duration of the calcination process to be performed in a hydrogen atmosphere optionally mixed with an inert gas because it allows for a greater part of the binder to be removed to form a porous body that is substantially made of metal powder alone and it vaporizes the carbon in the small amount of residual binder in the porous body through reaction with hydrogen (Shindo 2:20-68). 
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fujiwara (JP S62-282417 machine translation. Citations as page:line(s).) in view of either one of Okamura (JP H03-218984 machine translation. Citations as page:line(s).) or Wiech, Jr. (US 4,305,756) and Nagata (US 2010/0310408) as applied to claim 11 above, and further in view of Hart (US 2002/0084439).
Regarding claim 16, Fujiwara teaches mixing and pressure molding (2:3-7), but is silent to the mixture being thermally melted and formed into the formed body.
Hart teaches heat-melting (i.e. thermally melting) a magnet powder mixed with a resin to form a melt then extruding the melt into a desired shape ([0008]). 
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Fujiwara to thermally melt the magnetic powder and binder mixture because this imparts the necessary fluidity to the magnet composition and allows for the easy production of a thin-walled long magnet (Hart [0008]).
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fujiwara (JP S62-282417 machine translation. Citations as page:line(s).) in view of Wiech, Jr. (US 4,305,756) and Nagata (US 2010/0310408).
Regarding claim 19, Fujiwara teaches a method for manufacturing an R2Co17 magnet (abstract, 1:1-3) comprising mixing polyisobutylene with alloy powder (i.e. mixing a magnet powder with a binder to form a mixture) (1:26-28, 2:2-5), pressure molding (i.e. forming the mixture into a formed body), then sintering (i.e. holding the calcined formed body at a sintering temperature so as to sinter the calcined formed body) (1:29-31, 2:6-9).
Fujiwara is silent to calcining as instantly claimed.
Wiech, Jr. teaches a method of binder removal (i.e. calcining) (2:23-28, 36-39) by applying an external pressure such that binder removal can rapidly advance without warping the part (3:18-23) by placing the green body in a pressure chamber in a controlled atmosphere of heat and pressure such that the pressure within the chamber is above the vapor pressure of the binder at the temperature within the chamber (3:24-36, 4:18-46, Figure) such as at 450°F (232°C) (i.e., holding at a temperature in a range of 200 to 900°C) at a pressure of 1000 psia (6.9 MPa) (i.e. at 0.2 MPa or higher always for the duration of the calcination process) for 12 hours (i.e. several hours) in Ar (i.e. non-oxidizing atmosphere) followed by sintering (5:37-68).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made in the process of Fujiwara to debind above the vapor pressure of the binder because it provides binder removal from a particulate based body such that the internal work/energy is insufficient to overcome the cohesive work/energy of the particulate material (Wiech, Jr. 2:23-35) such that the binder removal rate is maximized (Wiech, Jr. 2:7-8). The magnet composition and the calcination process of the prior art (Fujiwara 1:26-31, 2:2-9; Wiech, Jr. 5:37-68) are substantially similar to that instantly claimed. It appears the product of the process of the prior art is substantially similar to the product claimed, including a residual oxygen content contained in the formed body after sintering of 5,000 ppm or less.
Fujiwara in view of Wiech, Jr is silent to dehydrogenating the calcined body.
Nagata teaches a method of manufacturing a Nd-Fe-B based sintered magnet ([0001], [0020]) by mixing metal powder with lubricant (i.e. binder) such as organic polymers to improve flowability ([0025], [0026], [0063], [0070]), molding ([0064], [0072]), removing binder, dehydrogenation processing in a vacuum, then sintering ([0065], [0073]).
It would have been obvious to one of ordinary skill in the art before the invention as claimed was made in the process of Fujiwara in view of Wiech, Jr to perform dehydrogenation processing in a vacuum after binder removal (i.e. calcining) and before sintering because it removes hydrogen, forming a magnet with better degree of orientation and coercive force (Nagata [0001], [0066], [0067], [0074], [0075], Fig. 12(b), Fig. 13). 
Claims 1-3, 5, 6, 8-15, and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Makoto (JP 2007-327102 machine translation) in view of either one of Irie (US 2011/0121498) or Fujiwara (JP S62-282417 machine translation. Citations as page:line(s).) and Nagata (US 2010/0310408).
Regarding claims 1, 2, 5, 8-14, 17, 19, and 20, Makoto teaches a method of producing a rare earth sintered magnet ([0001]) comprising grinding and milling raw material alloy to form powder ([0012] and [0013]), mixing the powder with a lubricant to obtain finely pulverized powder (i.e. mixing magnet powder with a binder to form a mixture) ([0014]), dry or wet forming the pulverized powder to obtain a molded body that contains the lubricant ([0015] and [0016]), removing the lubricant (i.e. the binder is decomposed and removed from the formed body) by changing the pressure of the atmosphere gas ([0017]) using a mixed gas of an inert gas with H2 ([0018]) such that the pressure on the high pressure side of the pressure change is preferably 203 kPa (0.203 MPa) or less ([0019]-[0021]) where the heat treatment for removing the lubricant (i.e. calcining comprises a calcination process where in the step of calcining the formed body the binder is decomposed and removed from the formed body) is performed at a temperature range of 100 to 600°C (i.e. held at a temperature in a range of 200 to 900°C) ([0023]) for a time of 0.5 to 10 hours ([0024]) and the pressure is changed with a low side of 70 kPa or less and a high pressure of 203 kPa or less ([0020]) twice or more ([0021]) from high pressure to low pressure for a fixed time then changing to high pressure and holding for a fixed time ([0022] and Fig. 2), followed by sintering after removing the lubricant ([0026]). 
Makoto teaches in Fig. 2 the holding time at high pressure and low pressure is the same and the change is performed twice ([0022]). When the pressure change in Fig. 2 of Makoto is performed at the minimum of 0.5 hours, then the holding time at each high and low pressure holding is approximately 0.1 hours.  Holding at high pressure 3 times as taught in Fig. 2 results in a total time of 0.3 hours. When the pressure change in Fig. 2 of Makoto is performed at the maximum of 10 hours, then the holding time at each high and low pressure holding is approximately 2 hours.  Holding at high pressure 3 times as taught in Fig. 2 results in a total time of 0.1 to 6 hours. One holding time at high pressure or the total of all the holding times at high pressure is interpreted as reading on that claimed with times that overlap with several hours. All the holding times at high pressure is interpreted as overlapping with 5 hours. A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Makoto is silent to adding a binder that consists of a resin made of a polymer or copolymer consisting essentially of one or more kinds of monomers expressed with a general formula (a) where R1 and R2 represent a hydrogen atom, lower alkyl group, a phenyl group, or a vinyl group, and a residual oxygen content contained in the formed body after sintering of 5000 ppm or less.
Irie teaches a method for producing a rare earth sintered magnet ([0002]) comprising molding a mixture of magnetic powder containing a rare earth compound with rubber to produce a molded body ([0001] and [0020]) where the rubber is preferably made of a polymer containing no oxygen as a constituent element to enable oxidation of a rare earth compound to be sufficiently suppressed in the removing of the rubber (i.e. minimizing the residual oxygen content) to produce a rare earth sintered magnet excellent in magnetic properties ([0013] and [0024]) where the rubber also has only single bonds between carbon to substantially reduce the amount of carbon remaining in the rare earth sintered magnet ([0014] and [0024]) with a specific example of the rubber including polyisobutylene ([0025]) to sufficiently suppress oxidation of the magnetic powder ([0033] and [0051]). Differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. MPEP 2144.05(II)(A). 
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made in the process of Makoto to mix the magnetic powder with a rubber polymer of polyisobutylene because it allows for the production of a molded body at room temperature that can easily product a rare earth sintered magnet having excellent residual magnetic flux density (Irie [0009] and [0015]) where the polyisobutylene rubber contains no oxygen and bonds between carbon are only single bonds to suppress oxidation of the rare earth compound and reduces the carbon remaining in the sintered magnet to further improve magnetic properties (Irie [0013], [0014], [0024], and [0025]).
Regarding the binder removal process, Makoto teaches the lubrication removal process is performed by changing the pressure of the atmosphere gas ([0006]-[0008] and [0017]) in an atmosphere of mixed gas of inert gas and H2 ([0018]) where the low pressure evaporates and decomposes the lubricant ([0020]) and the pressure change that results from changing the pressure discharges the polluted gas from the molded body ([0019]).Irie teaches removing the rubber under pressure comparable to atmospheric pressure and under hydrogen gas atmosphere in which the carbon content is further reduced ([0038]). 
It would have been obvious to combine the binder and lubricant removal processes of Makoto and Irie because the low pressure process in Makoto reads on the rubber removal process of Irie, where the additional process in Makoto of changing the pressure to high pressure discharges polluted gas from the molded body (Makoto [0019]).
As an alternative to Irie, Fujiwara teaches a rare earth magnet comprising polyisobutylene (abstract, 1:26-36).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made in the process of Makoto to use polyisobutylene binder because it forms a magnet with increased strength and density by molding at low pressure without affecting magnet characteristics (Fujiwara 1:23-25).
Makoto in view of either one of Irie or Fujiwara is silent to dehydrogenating the calcined body.
Nagata teaches a method of manufacturing a Nd-Fe-B based sintered magnet ([0001], [0020]) by mixing metal powder with lubricant (i.e. binder) such as organic polymers to improve flowability ([0025], [0026], [0063], [0070]), molding ([0064], [0072]), removing binder, dehydrogenation processing in a vacuum, then sintering ([0065], [0073]).
It would have been obvious to one of ordinary skill in the art before the invention as claimed was made in the process of Makoto in view of either one of Irie or Fujiwara to perform dehydrogenation processing in a vacuum after binder removal (i.e. calcining) and before sintering because it removes hydrogen, forming a magnet with better degree of orientation and coercive force (Nagata [0001], [0066], [0067], [0074], [0075], Fig. 12(b), Fig. 13). 
Regarding claims 3 and 15, Makoto in view of either one of Irie or Fujiwara and Nagata teaches removing the lubricant with a mixed gas atmosphere of inert gas and H2 (Makoto [0017] and [0018]; Irie [0038]; Nagata [0065], [0072]). 
Regarding claims 6 and 18, Makoto teaches grinding and milling raw material alloy to form powder ([0012] and [0013]).
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Makoto (JP 2007-327102 machine translation) in view of either one of Irie (US 2011/0121498) or Fujiwara (JP S62-282417 machine translation. Citations as page:line(s).) and Nagata (US 2010/0310408) as applied to claim 1 above, and further in view of Hart (US 2002/0084439).
Regarding claim 4, Makoto in view of either one of Irie or Fujiwara and Nagata is silent to the mixture being thermally melting and formed into a formed body.
Hart teaches heat-melting a magnet powder mixed with a resin to form a melt then extruding the melt into a desired shape ([0008]). Heat melting reads on thermally melting.
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Makoto in view of either one of Irie or Fujiwara and Nagata to thermally melt the magnetic powder and binder mixture because this imparts the necessary fluidity to the magnet composition and allows for the easy production of a thin-walled long magnet (Hart [0008]).
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Makoto (JP 2007-327102 machine translation) in view of Irie (US 2011/0121498) and Nagata (US 2010/0310408) as applied to claim 1 above, and further in view of Ozeki (US 2011/0012700).
Regarding claim 7, Makoto in view of Irie and Nagata is silent to the presence of an organic solvent. 
Ozeki teaches a method for producing a permanent magnet comprising finely pulverizing magnet powder by wet pulverization using an alcohol, a lower hydrocarbon, an aromatic compound, or a mixture thereof ([0001], [0047], [0048], [0052], [0054], and [0064]). 
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Makoto in view of Irie and Nagata to wet-mill the magnet material using an organic solvent because this creates a dispersion of the magnet powder in the solvent during the wet-pulverizing process (Ozeki [0054] and [0064]). It also helps with mixing, ensures a more uniform final powder size, and it minimizes exposure of the powder to oxygen, where, as the powder size decreases it becomes more reactive with oxygen. Irie teaches that during the binder removal process oil, which is an organic solvent ([0022]), is removed by applying heat before the rubber binder is removed (Irie [0034]-[0036]) where a process that simultaneously removes the oil (i.e. organic solvent) and rubber may also be performed (Irie [0039]). 
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Makoto (JP 2007-327102 machine translation) in view of Fujiwara (JP S62-282417 machine translation. Citations as page:line(s).) and Nagata (US 2010/0310408) as applied to claim 1 above.
Regarding claim 7, Makoto is silent to the presence of an organic solvent.
Fujiwara teaches mixing with a toluene solution (i.e. an organic solvent with a boiling point of 110.6°C) (2:3-5).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made in the process of Makoto to mix with toluene in order to achieve the desired viscosity (Fujiwara 2:3-5). It also helps with mixing, ensures a more uniform final powder size, and it minimizes exposure of the powder to oxygen, where, as the powder size decreases it becomes more reactive with oxygen. The heat treatment is performed at a temperature range of 100 to 600°C (Makoto [0023]), where a binder removal temperature above 110.6 C is above the boiling point of toluene, such that the toluene thermally decomposes and carbon therein is removed.
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Makoto (JP 2007-327102 machine translation) in view of either one of Irie (US 2011/0121498) or Fujiwara (JP S62-282417 machine translation. Citations as page:line(s).) and Nagata (US 2010/0310408) as applied to claim 11 above, and further in view of Hart (US 2002/0084439).
Regarding claim 16, Makoto in view of either one of Irie or Fujiwara and Nagata is silent to the mixture being thermally melting and formed into a formed body.
Hart teaches heat-melting a magnet powder mixed with a resin to form a melt then extruding the melt into a desired shape ([0008]). Heat melting reads on thermally melting.
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Makoto in view of either one of Irie or Fujiwara to thermally melt the magnetic powder and binder mixture because this imparts the necessary fluidity to the magnet composition and allows for the easy production of a thin-walled long magnet (Hart [0008]).
Claims 1-3, 5, 6, 8-15, and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Irie (US 2011/0121498) in view of Makoto (JP 2007-327102 machine translation) and Nagata (US 2010/0310408).
Regarding claims 1, 2, 5, 6, 8-14, and 17-20, Irie teaches a method for producing a rare earth sintered magnet ([0002]) comprising ball milling magnetic particles to form magnetic powder containing rare earth compounds ([0026]), kneading the magnetic powder with an oil-extended rubber ([0030]) where the rubber contains no oxygen and bonds between carbon that are only single bonds (i.e. minimizing the residual oxygen content) with an example being polyisobutylene ([0013], [0014], [0024], and [0025]), heating the molded body to remove the rubber from the molded body under a hydrogen gas atmosphere at a temperature of 400 to 600°C for 0 to 10 hours ([0016] and [0036]-[0038]) such that oxidation of the rare earth compound is sufficiently suppressed ([0013], [0024], [0033], and [0038]), then calcining the molded body to obtain a rare earth sintered magnet ([0010] and [0040]). Differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. MPEP 2144.05(II)(A).
Irie is silent to calcining at 0.2 MPa or higher.
Makoto teaches a method for removing lubricant from a rare earth sintered magnet ([0001]) comprising changing the pressure of the atmosphere gas ([0007] and [0008]) where on the high side the pressure is preferably 203 kPa (0.203 MPa) or less ([0020]) and the atmosphere is a mix of inert gas and H2 ([0018]) at a temperature of 100 to 600°C ([0023]) for 0.5 to 10 hours ([0024]), which overlaps at a temperature of 400-600°C and a time of 0.5 to 10 hours with the process of Irie (Irie [0036]-[0038]). 
Makoto teaches in Fig. 2 the holding time at high pressure and low pressure is the same and the change is performed twice ([0022]). When the pressure change in Fig. 2 of Makoto is performed at the minimum of 0.5 hours, then the holding time at each high and low pressure holding is approximately 0.1 hours.  Holding at high pressure 3 times as taught in Fig. 2 results in a total time of 0.3 hours. When the pressure change in Fig. 2 of Makoto is performed at the maximum of 10 hours, then the holding time at each high and low pressure holding is approximately 2 hours.  Holding at high pressure 3 times as taught in Fig. 2 results in a total time of 6 hours. For the maximum heat treatment time, each holding time at the high pressure reads on the claimed calcination process. A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made in the process of Irie to change the pressure during the binder removal process because the pressure change discharges polluted gas from the body in which the binder is being removed (Makoto [0019]) where a high pressure side of 203 kPa (0.203 MPa) or less is preferred to secure a passage difference with the low pressure side without increasing expense of a heating furnace with high durability against a high pressure (Makoto [0020]).
Irie in view of Makoto is silent to dehydrogenating the calcined body.
Nagata teaches a method of manufacturing a Nd-Fe-B based sintered magnet ([0001], [0020]) by mixing metal powder with lubricant (i.e. binder) such as organic polymers to improve flowability ([0025], [0026], [0063], [0070]), molding ([0064], [0072]), removing binder, dehydrogenation processing in a vacuum, then sintering ([0065], [0073]).
It would have been obvious to one of ordinary skill in the art before the invention as claimed was made in the process of Irie in view of Makoto to perform dehydrogenation processing in a vacuum after binder removal (i.e. calcining) and before sintering because it removes hydrogen, forming a magnet with better degree of orientation and coercive force (Nagata [0001], [0066], [0067], [0074], [0075], Fig. 12(b), Fig. 13). 
The magnet composition and the calcination process of the prior art (Irie [0010], [0013], [0014], [0016], [0024], [0025], [0033], [0036]-[0038], [0040]; Makoto [0007], [0008], [0018], [0020], [0023], [0024]; Nagata [0063]-[0065], [0070]-[0073]) are substantially similar to that instantly claimed. It appears the product of the process of the prior art is substantially similar to the product claimed, including a residual oxygen content contained in the formed body after sintering of 5,000 ppm or less.
Regarding claims 3 and 15, Irie in view of Makoto and Nagata teaches heating the molded body to remove the rubber from the molded body under a hydrogen gas atmosphere (Irie [0016] and [0036]-[0038]; Nagata [0065], [0072]).
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Irie (US 2011/0121498) in view of Makoto (JP 2007-327102 machine translation) and Nagata (US 2010/0310408) as applied to claim 1 above, and further in view of Hart (US 2002/0084439).
Regarding claim 4, Irie in view of Makoto and Nagata is silent to the mixture being thermally melting and formed into a formed body.
Hart teaches heat-melting a magnet powder mixed with a resin to form a melt then extruding the melt into a desired shape ([0008]). Heat melting reads on thermally melting.
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Irie in view of Makoto and Nagata to thermally melt the magnetic powder and binder mixture because this imparts the necessary fluidity to the magnet composition and allows for the easy production of a thin-walled long magnet (Hart [0008]).
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Irie (US 2011/0121498) in view of Makoto (JP 2007-327102 machine translation) and Nagata (US 2010/0310408) as applied to claim 1 above, and further in view of Ozeki (US 2011/0012700).
Regarding claim 7, Irie in view of Makoto and Nagata is silent to welt-milling the magnet material in an organic solvent. 
Ozeki teaches a method for producing a permanent magnet comprising finely pulverizing magnet powder by wet pulverization using an alcohol, a lower hydrocarbon, an aromatic compound, or a mixture thereof ([0001], [0047], [0048], [0052], [0054], and [0064]). An alcohol, a lower hydrocarbon, and an aromatic compound read on an organic solvent.
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Irie in view of Makoto and Nagata to wet-mill the magnet material using an organic solvent because this creates a dispersion of the magnet powder in the solvent during the wet-pulverizing process (Ozeki [0054] and [0064]). It also helps with mixing, ensures a more uniform final powder size, and it minimizes exposure of the powder to oxygen, where, as the powder size decreases it becomes more reactive with oxygen.
Irie teaches that during the binder removal process oil, which is an organic solvent ([0022]), is removed by applying heat before the rubber binder is removed (Irie [0034]-[0036]) where a process that simultaneous removes the oil (i.e. organic solvent) and rubber may also be performed (Irie [0039]). Removing the oil (i.e. organic solvent) reads on thermally decomposing the organic solvent such that carbon therein is removed. 
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Irie (US 2011/0121498) in view of Makoto (JP 2007-327102 machine translation) and Nagata (US 2010/0310408) as applied to claim 11 above, and further in view of Hart (US 2002/0084439).
Regarding claim 16, Irie in view of Makoto and Nagata is silent to the mixture being thermally melting and formed into a formed body.
Hart teaches heat-melting a magnet powder mixed with a resin to form a melt then extruding the melt into a desired shape ([0008]). Heat melting reads on thermally melting.
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Irie in view of Makoto and Nagata to thermally melt the magnetic powder and binder mixture because this imparts the necessary fluidity to the magnet composition and allows for the easy production of a thin-walled long magnet (Hart [0008]).
Claims 1-4, 6, 9-11, 13-16, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tokunaga (JP H09-283358 machine translation) in view of Nagata (US 010/0310408).
Regarding claims 1-3, 6, 9-11, 13-15, 18, and 19, Tokunaga teaches a method for producing a R-Fe-B sintered magnet ([0001]) comprising preparing Nd-Fe-B fine powder (i.e. magnet material) by pulverizing and milling (i.e. milling magnet material into magnet powder) ([0006] and [0007]), kneading the powder with a binder (i.e. mixing the magnet powder with a binder to obtain a mixture) containing no oxygen in the molecular chain such as polystyrene (i.e. a binder that consists of a resin made of a polymer consisting essentially of a monomer expressed with general formula (1) where R1 represents a hydrogen atom and R2 represents a phenyl group) ([0004] and [0007]), injection molding the mixture (i.e. forming the mixture into a formed body), then subjecting the molded body to binder removal in a hydrogen gas atmosphere (i.e. calcining in a non-oxidizing atmosphere) followed by sintering (i.e. holding the calcined formed body at a sintering temperature so as to sinter the calcined formed body) using the pattern in Fig. 2 ([0007]). 
Tokunaga teaches binder removal for 0 to 20 hours to a temperature of approximately 300 °C (i.e. calcining at a temperature in a range of room temperature to 300 °C for 20 hours, with a temperature of 200 to 300°C for approximately 5 hours) followed by sintering in a vacuum from 20 to 35 hours at a temperature range of 300 to about 1100 °C (Fig. 2). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Tokunaga teaches the binder contains no oxygen and heating in a hydrogen atmosphere during binder removal reduces carbon ([0004]). In Example 2 Tokunaga teaches a residual oxygen content of 5200-8400 ppm ([0007], Table 3 column 3). The resulting coercivity of the N-Fe-B sintered body in Example 2 ranges from 11.87-13.55 kOe (Table 4 column 4). The residual oxygen content of Tokunaga is close to that claimed such that one skilled in the art would expect the magnet of Tokunaga to have the same properties as the instantly claimed sintered body. This is supported by the coercivity of the instant invention being 13.3-11.5 kOe (Fig. 9), which overlaps with that taught by Tokunaga. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap but are close. MPEP 2144.05(I). 
Instant claim 1 lines 6-10 recites “calcining…to cause a residual oxygen content contained in the formed body after sintering is 5000 ppm or less”. Tokunaga teaches a calcining atmosphere, temperature, time (Fig. 2), and a resulting residual oxygen content (Table 3) that render the claim prima facie obvious. 
Gay-Lussac’s Law (derived from the ideal gas law) teaches the relationship between pressure and temperature is (P1/T1)=(P2/T2) where P1 and T1 are the starting pressure and temperature and P2 and T2 are the ending pressure and temperature for a closed (i.e. sealed) body. The binder removal process of Tokunaga starts at room temperature and pressure (i.e. 0.101 MPa and 293 K) and ends at 300°C (573 K). The pressure at the end of the binder removal process is about 0.2 MPa, which reads on the instantly claimed a calcination process during which (i.e. at a point in the course of, as defined by Merriam Webster) the non-oxidizing atmosphere is pressurized at 0.2 MPa of higher. 
Tokunaga is silent to dehydrogenating the calcined body.
Nagata teaches a method of manufacturing a Nd-Fe-B based sintered magnet ([0001], [0020]) by mixing metal powder with lubricant (i.e. binder) such as organic polymers to improve flowability ([0025], [0026], [0063], [0070]), molding ([0064], [0072]), removing binder, dehydrogenation processing in a vacuum, then sintering ([0065], [0073]).
It would have been obvious to one of ordinary skill in the art before the invention as claimed was made in the process of Tokunaga to perform dehydrogenation processing in a vacuum after binder removal (i.e. calcining) and before sintering because it removes hydrogen, forming a magnet with better degree of orientation and coercive force (Nagata [0001], [0066], [0067], [0074], [0075], Fig. 12(b), Fig. 13). 
Regarding claims 4 and 16, Tokunaga teaches an injection molding temperature of 351-358°C ([0007] and Table 2). Polystyrene melts around 240°C. Therefore, the injection molding temperature reads on the mixture being thermally melted and formed into a formed body.
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tokunaga (JP H09-283358 machine translation) in view of Nagata (US 2010/0310408) as applied to claim 1 above, and further in view of Ozeki (US 2011/0012700).
Regarding claim 7, Tokunaga is silent to welt-milling the magnet material in an organic solvent. 
Ozeki teaches a method for producing a permanent magnet comprising finely pulverizing magnet powder by wet pulverization using an alcohol, a lower hydrocarbon, an aromatic compound, or a mixture thereof ([0001], [0047], [0048], [0052], [0054], and [0064]). An alcohol, a lower hydrocarbon, and an aromatic compound read on an organic solvent.
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Tokunaga in view of Nagata to wet-mill the magnet material using an organic solvent because this creates a dispersion of the magnet powder in the solvent during the wet-pulverizing process (Ozeki [0054] and [0064]). It also helps with mixing, ensures a more uniform final powder size, and it minimizes exposure of the powder to oxygen, where, as the powder size decreases it becomes more reactive with oxygen.
Tokunaga in view of Nagata and Ozeki includes wet-milling in an organic solvent (Ozeki [0001], [0047], [0048], [0052], [0054], and [0064]) with the binder removal process removing carbon by reducing it (Tokunaga [0004]). 
Claims 8, 12, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tokunaga (JP H09-283358 machine translation) in view of Nagata (US 2010/0310408) as applied to claim 1 above, and further in view of Reiter Jr (US 2003/0063993).
Regarding claims 8, 12, and 20, Tokunaga in view of Nagata is silent to the calcination process the non-oxidizing atmosphere being held at a temperature in a range of 200 degrees Celsius to 900 degrees Celsius, the non-oxidizing atmosphere is pressurized at 0.2 MPa or higher, and the calcination process has a duration of several hours.
Reiter Jr teaches a method of injection molding powder metal material mixed with a binder system, melting and injecting the feedstock in a mold, then removing the binder, and sintering to form a permanent magnet ([0006], [0018], and [0019]) where the binder removal process occurs within a temperature range of 100 to 850 °C in a hydrogen atmosphere without a vacuum ([0020]) for less than 6 hours ([0051]), the binder system includes a thermoplastic resin such as polystyrene ([0022]), and metal powder includes rare earth metals ([0045]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Tokunaga in view of Nagata to debind in a temperature range of 100 to 850°C for less than 6 hours because this is known practice in the industry of thermal debinding to remove binder material from a molded part (Reiter Jr [0051]) by heating the compact to burn off the binder system, leaving a part which is essentially free of binder (Reiter Jr [0020]). Further, both Tokunaga and Reiter Jr teach an injection molding process (Tokunaga [0007];Reiter Jr [0006]) with a feedstock of rare earth magnet powder (Tokunaga [0006] and [0007]; Reiter Jr [0045]) and polystyrene (Tokunaga [0004] and [0007] ;Reiter Jr [0022]).
The binder removal process of Tokunaga in view of Nagata and Reiter Jr comprises heating from room temperature to a temperature range of 100 to 850°C (Tokunaga Fig. 2; Reiter Jr [0020] and [0051]) and holding at this temperature for less than 6 hours (Reiter Jr [0051]) in a hydrogen atmosphere (Tokunaga [0007]; Reiter Jr [0020]). 
Gay-Lussac’s Law (derived from the ideal gas law) teaches the relationship between pressure and temperature is (P1/T1) = (P2/T2) where P1 and T1 are the starting pressure and temperature and P2 and T2 are the ending pressure and temperature for a closed (i.e. sealed) body. The binder removal process of Tokunaga in view of Reiter Jr starts at room temperature and pressure (i.e. 0.101 MPa and 293 K) and is held at 100°C (373 K) to 850 °C (1123 K) for less than 6 hours. Using Gay-Lussac’s law the pressure for a hold temperature of 100°C (373 K) is 0.13 MPa (0.101 MPa/293 K = P2/373 K), the pressure for a hold temperature of 850°C (1123 K) is 0.39 MPa (0.101 MPa/293 K = P3/1123 K), and the temperature at which the pressure is 0.2 MPa is 306°C (580 K). The binder removal conditions of Tokunaga in view of Reiter Jr overlap with conditions that result in a pressure of 0.2 MPa or higher for the duration of the process. A prima facie case of obviousness exists where the claimed ranges or amounts overlap with that taught by the prior art. MPEP 2144.05(I).
Claims 1-4, 6, 8-16, and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tokunaga (JP H09-283358 machine translation) in view of Reiter Jr (US 2003/0063993) and Nagata (US 2010/0310408).
Regarding claims 1-3, 6-15, and 18-20, Tokunaga teaches a method for producing a R-Fe-B sintered magnet ([0001]) comprising preparing Nd-Fe-B fine powder (i.e. magnet material) by pulverizing and milling (i.e. milling magnet material into magnet powder) ([0006] and [0007]), kneading the powder with a binder (i.e. mixing the magnet powder with a binder to obtain a mixture) containing no oxygen in the molecular chain such as polystyrene (i.e. a binder that consists of a resin made of a polymer consisting essentially of a monomer expressed with general formula (1) where R1 represents a hydrogen atom and R2 represents a phenyl group) ([0004] and [0007]), injection molding the mixture (i.e. forming the mixture into a formed body), then subjecting the molded body to binder removal in a hydrogen gas atmosphere (i.e. calcining in a non-oxidizing atmosphere) followed by sintering (i.e. holding the calcined formed body at a sintering temperature so as to sinter the calcined formed body) using the pattern in Fig. 2 ([0007]). 
The debinding process of Tokunaga is silent to “throughout the duration of” the calcination process the non-oxidizing atmosphere being held at a temperature in a range of 200 degrees Celsius to 900 degrees Celsius, the non-oxidizing atmosphere is pressurized at 0.2 MPa or higher, and the calcination process has a duration of several hours.
Reiter Jr teaches a method of injection molding powder metal material mixed with a binder system, melting and injecting the feedstock in a mold, then removing the binder, and sintering to form a permanent magnet ([0006], [0018], and [0019]) where the binder removal process occurs within a temperature range of 100 to 850 °C in a hydrogen atmosphere without a vacuum ([0020]) for less than 6 hours ([0051]), the binder system includes a thermoplastic resin such as polystyrene ([0022]), and metal powder includes rare earth metals ([0045]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Tokunaga to debind in a temperature range of 100 to 850°C for less than 6 hours because this is known practice in the industry of thermal debinding to remove binder material from a molded part (Reiter Jr [0051]) by heating the compact to burn off the binder system, leaving a part which is essentially free of binder (Reiter Jr [0020]). Further, both Tokunaga and Reiter Jr teach an injection molding process (Tokunaga [0007];Reiter Jr [0006]) with a feedstock of rare earth magnet powder (Tokunaga [0006] and [0007]; Reiter Jr [0045]) and polystyrene (Tokunaga [0004] and [0007] ;Reiter Jr [0022]).
The binder removal process of Tokunaga in view of Reiter Jr comprises heating from room temperature to a temperature range of 100 to 850°C (Tokunaga Fig. 2; Reiter Jr [0020] and [0051]) and holding at this temperature for less than 6 hours (Reiter Jr [0051]) in a hydrogen atmosphere (Tokunaga [0007]; Reiter Jr [0020]). 
Gay-Lussac’s Law (derived from the ideal gas law) teaches the relationship between pressure and temperature is (P1/T1) = (P2/T2) where P1 and T1 are the starting pressure and temperature and P2 and T2 are the ending pressure and temperature for a closed (i.e. sealed) body. The binder removal process of Tokunaga in view of Reiter Jr starts at room temperature and pressure (i.e. 0.101 MPa and 293 K) and is held at 100°C (373 K) to 850 °C (1123 K) for less than 6 hours. Using Gay-Lussac’s law the pressure for a hold temperature of 100°C (373 K) is 0.13 MPa (0.101 MPa/293 K = P2/373 K), the pressure for a hold temperature of 850°C (1123 K) is 0.39 MPa (0.101 MPa/293 K = P3/1123 K), and the temperature at which the pressure is 0.2 MPa is 306°C (580 K). The binder removal conditions of Tokunaga in view of Reiter Jr overlap with conditions that result in a pressure of 0.2 MPa or higher for the duration of the process. A prima facie case of obviousness exists where the claimed ranges or amounts overlap with that taught by the prior art. MPEP 2144.05(I).
Tokunaga in view of Reiter Jr is silent to dehydrogenating the calcined body.
Nagata teaches a method of manufacturing a Nd-Fe-B based sintered magnet ([0001], [0020]) by mixing metal powder with lubricant (i.e. binder) such as organic polymers to improve flowability ([0025], [0026], [0063], [0070]), molding ([0064], [0072]), removing binder, dehydrogenation processing in a vacuum, then sintering ([0065], [0073]).
It would have been obvious to one of ordinary skill in the art before the invention as claimed was made in the process of Tokunaga in view of Reiter Jr to perform dehydrogenation processing in a vacuum after binder removal (i.e. calcining) and before sintering because it removes hydrogen, forming a magnet with better degree of orientation and coercive force (Nagata [0001], [0066], [0067], [0074], [0075], Fig. 12(b), Fig. 13). 
The magnet composition and the calcination process of the prior art (Tokunaga [0004], [0006], [0007]; Reiter Jr [0006], [0007], [0021], [0022, [0050]; Nagata [0065]-[0067, [0072]-[0074]) are substantially similar to that instantly claimed. It appears the product of the process of the prior art is substantially similar to the product claimed, including a residual oxygen content contained in the formed body after sintering of 5,000 ppm or less.
Regarding claims 4 and 16, Tokunaga teaches an injection molding temperature of 351-358°C ([0007] and Table 2). Polystyrene melts around 240°C. Therefore, the injection molding temperature reads on the mixture being thermally melted and formed into a formed body. Similarly, Reiter Jr teaches the injection molding process includes mixing the binder system and powder material followed by melting the feedstock then injection into a mold ([0019]).
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tokunaga (JP H09-283358 machine translation) in view of Reiter Jr (US 2003/0063993) and Nagata (US 2010/0310408) as applied to claim 1 above, and further in view of Ozeki (US 2011/0012700).
Regarding claim 7, Tokunaga in view of Nagata is silent to welt-milling the magnet material in an organic solvent. 
Ozeki teaches a method for producing a permanent magnet comprising finely pulverizing magnet powder by wet pulverization using an alcohol, a lower hydrocarbon, an aromatic compound, or a mixture thereof ([0001], [0047], [0048], [0052], [0054], and [0064]). An alcohol, a lower hydrocarbon, and an aromatic compound read on an organic solvent.
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Tokunaga to wet-mill the magnet material using an organic solvent because this creates a dispersion of the magnet powder in the solvent during the wet-pulverizing process (Ozeki [0054] and [0064]). It also helps with mixing, ensures a more uniform final powder size, and it minimizes exposure of the powder to oxygen, where, as the powder size decreases it becomes more reactive with oxygen.
Tokunaga in view of Nagata and Ozeki includes wet-milling in an organic solvent (Ozeki [0001], [0047], [0048], [0052], [0054], and [0064]) with the binder removal process removing carbon by reducing it (Tokunaga [0004]). This reads on an organic compound included in the organic solvent thermally decomposing and the carbon therein being removed while the binder decomposes and is removed from the formed body. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                                                                                                                                                                                                        


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735